TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED AUGUST 31, 2022



                                      NO. 03-21-00373-CV


                                 In re Commitment of Alonzo Solis




        APPEAL FROM THE 33RD DISTRICT COURT OF BURNET COUNTY
        BEFORE CHIEF JUSTICE BYRNE, JUSTICES TRIANA AND KELLY
              AFFIRMED -- OPINION BY CHIEF JUSTICE BYRNE




This is an appeal from the judgment and order signed by the trial court on May 11, 2021.

Having reviewed the record and the parties’ arguments, the Court holds that there was no

reversible error in the trial court’s judgment and order. Therefore, the Court affirms the trial

court’s judgment and order.        Because appellant is indigent and unable to pay costs, no

adjudication of costs is made.